Citation Nr: 0819932	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied special 
monthly pension (SMP).

The veteran submitted evidence to the Board more than 90 days 
after the August 2006 certification of his claim to the 
Board.  The veteran did not provide good cause for the delay 
or a waiver of initial review of the evidence by the RO.  38 
C.F.R. § 20.1304(a)(b) (2006). Nevertheless, the Board finds 
that it may now properly proceed with adjudication of the 
claim as the evidence does not pertain to the current matter 
on appeal.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.

2.  The veteran does not have a single disability evaluated 
as 100 percent disabling, and he is not permanently 
housebound because of a disability.


CONCLUSION OF LAW

The criteria for SMP based on need for aid and attendance or 
due to being housebound have not been met.  38 U.S.C.A. §§ 
1502, 1520, 1521, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that increased pension benefits are payable 
to a veteran who needs regular aid and attendance.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R.  § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R.  § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

With respect to aid and attendance, the record does not 
contain any medical evidence indicating the veteran is blind 
or so nearly blind as to meet the criteria set forth in 38 
C.F.R. § 3.351(c)(1), or is a patient in a nursing home 
because of mental or physical incapacity.  This is not in 
dispute.

The veteran's VA examination in October 2005 indicates that 
he lives with his spouse and required transportation to the 
examination.  The examiner noted that the veteran is not 
hospitalized, bedridden, or wheelchair ridden.  The veteran 
does not require an assistive device or the assistance of 
another person when walking.  He is able to leave his home at 
any time, providing more evidence against this claim.

The veteran has had cataract extraction and pseudophakia with 
intraocular lens implant in the left eye, and a mature 
cataract in the right eye.  The veteran's refraction error is 
corrected with eyeglasses and he has normal sclerae and 
conjunctivae.

The examiner noted that the veteran is capable of managing 
benefit payments and his financial affairs.  He is also 
capable of caring for his daily living needs without 
assistance, providing evidence against this claim.  

The veteran indicated that he has had episodes of loss of 
balance, shortness of breath at night, and cramps in his 
legs.  He walks or runs in the morning for exercise, watches 
television, listens to the radio, shops, and helps his wife 
with routine housework.  

The veteran's physician filled out a questionnaire for 
special monthly pension.  In the questionnaire, the physician 
indicated that the veteran could not walk unaided, and noted 
that a diagnosis was attached.  However, no further 
explanation was provided as to why the veteran was unable to 
walk unaided.  

The physician also indicated that the veteran was able to 
feed himself, bathe himself, tend to his hygiene needs, care 
for the needs of nature, sit up, and leave his bed.  His 
vision was noted at 20/200 in both eyes.  He noted that the 
veteran could leave his home without assistance and travel.  
The physician noted that the veteran traveled to his 
appointment alone via train and does not require nursing home 
care.

In the physician's opinion, the veteran needs aid and 
assistance and has a high risk of falling.  No further 
explanation or rationale for the physician's opinion was 
provided; therefore the Board finds the physician's opinion 
of little probative value, particularly in light of the 
evidence as a whole.    

The Board finds that the post-service medical record, as a 
whole, outweighs this medical opinion and the veteran's lay 
statements.  The treatment records simply do not indicate the 
requirements of this VA benefit are met, providing evidence 
against such a finding.  The veteran has undergone several 
examinations which fail to indicate that the requirements for 
this benefit are met. 

Based upon the foregoing, the Board finds that the veteran 
simply does not meet the high requirements for this VA 
benefit.  The Board has carefully reviewed the VA treatment 
records.  It is however, important for the veteran to 
understand that these treatment records are found to provide 
evidence against this claim, clearly indicating that the 
veteran does not meet the requirements for this benefit.       

The veteran indicates that he suffers other symptoms and 
disabilities that should entitle him to additional 
compensation; however, the veteran himself is not competent 
to offer medical diagnoses or opinions.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that he meets the requirements for needing the 
regular aid and attendance of another person or being 
housebound.

Based upon the above information, the evidence fails to 
establish a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  The evidence also 
fails to show that the veteran is housebound under the 
criteria set forth in 38 C.F.R. § 3.351(d).  The Board 
concludes that the weight of the evidence is against the 
veteran's claim for special monthly pension based on needing 
the aid and attendance of another person or for being 
housebound.  Thus, the benefit of the doubt rule of 38 
U.S.C.A. § 5107(b) does not apply.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in August 2005 and October 2005 
that fully addressed all four notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted his Medical 
Statement for Consideration of Aid and Attendance.  The 
veteran was afforded a VA medical examination in October 2005 
and at other times.  The medical evidence in this case is 
clear.  Further evaluations will not provide a basis to grant 
this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

SMP based on a need for the regular aid and attendance of 
another person or on account of being housebound is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


